           Case 2:21-mj-00088-SMV Document 8 Filed 01/28/21 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                              )
                                                       )
      Plaintiff,                                       )
                                                       )
v.                                                     )             Case   No.21MJ88 SMV
                                                       )
DAVID WILLIAM HILL,                                    )
                                                       )
      Defendant.                                       )


                              WAIVER OF PRELIMINARY HEARING
       AND RE,OUEST FOR TOLLING OF GRAND JURY PRESENTMENT

         1.     I am the defendant in this criminal proceeding.

        2.      I   understand that     I   am entitled to a preliminary hearing, but   I agree to waive my
 right to that hearing and I also agree to waive my right to have my case presented to a grand jury

 within thirty (30) days of my arrest pursuant to l8 U.S.C. S 3161(b) in exchange for the following:

                    k]       Pre-indictmentdiscovery

                    [x   ]   Pre-indictment plea negotiations

                    t1
                    I1
        3.      I understand that I have the right to have my case presented to a grand jury within

thirty (30) days of my arrest pursuant to 18 U.S.C. S 3l6l(b).

        4.      I hereby request a tolling of grand jury presentment pursuant to 18 U.S.C.

 $ 3161(h) (7XA) for an additional period not to exceed 75 days from the date of my arrest for a

 total of 105 days. By that I mean there be a75-day period of excludable time for the purposes of

 determining compliance with the speedy indictment provision of 18 U.S.C. $ 3161(b). I further
            Case 2:21-mj-00088-SMV Document 8 Filed 01/28/21 Page 2 of 2



 request that an Order be entered providing that this time period shall be tolled and excluded from

the speedy indictment time computation pursuant to 18 U.S.C. $ 3161(h)(7XA).

           5.   If I   cannot reach an agreement with the United States Attorney's Office, I

 understand that my case     will be presented to a grand jury at a later     date, consistent with this
                                                      pq/n*[ thfr              -
 walver.
  Daniel Rubin signing on behalf of and with permission of David William Hill

                                                     David William Hill
                                                     Defendant

        I have reviewed the foregoing document in (English/Spanish) with my client and represent
 to the Court that heishe understands it. I further represent to the Court that I believe it is in my
 client's best interest to agree to the contents of this document.



                                                        pq^*[ lt"[xr.-
                                                     Daniel N Rubin
                                                     Attorney for Defendant




                                                    Date: January 26,2021
